

116 HR 5302 IH: Western Water Recycling and Drought Relief Act
U.S. House of Representatives
2019-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5302IN THE HOUSE OF REPRESENTATIVESDecember 4, 2019Mr. McNerney (for himself, Ms. Gabbard, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize certain
			 recycled water projects, and for other purposes.
	
 1.Short titleThis Act may be cited as the Western Water Recycling and Drought Relief Act. 2.Project authorizations (a)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h et seq.) (as amended by section 512(a) of the Consolidated Natural Resources Act of 2008) is amended by adding at the end the following:
				
					16__.Benicia Water Reuse Project
 (a)AuthorizationThe Secretary, in cooperation with the City of Benicia, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $7,150,000. 16__.Bayfront Recycled Water Facility (a)AuthorizationThe Secretary, in cooperation with the West Bay Sanitary District, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000. 16__.Central Redwood City Recycled Water Project (a)AuthorizationThe Secretary, in cooperation with the City of Redwood City, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $7,500,000. 16__.Hayward Recycled Water Project Phase II (a)AuthorizationThe Secretary, in cooperation with the City of Hayward, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,500,000. 16__.Ironhouse Sanitary District Recycled Water Project (a)AuthorizationThe Secretary, in cooperation with the Ironhouse Sanitary District, California, is authorized to participate in the design, planning, and construction of recycled water distribution systems.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000. 16__.King City Recycled Water Project (a)AuthorizationThe Secretary, in cooperation with California Water Service and the City of King City, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000. 16__.Mountain View Recycled Water System Expansion and Improvement (a)AuthorizationThe Secretary, in cooperation with the City of Mountain View, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000. 16__.Palo Alto Enhanced Recycled Water Facility (a)AuthorizationThe Secretary, in cooperation with the City of Palo Alto, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $4,000,000. 16__.Palo Alto Recycled Water Distribution Extension (a)AuthorizationThe Secretary, in cooperation with the City of Palo Alto, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $8,250,000. 16__.Pure Water Monterey: A Groundwater Replenishment Project (a)AuthorizationThe Secretary, in cooperation with Monterey One Water, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000. 16__.South Santa Clara County Recycled Water Project (a)AuthorizationThe Secretary, in cooperation with the Santa Clara Valley Water District, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,995,250. 16__.Waikoloa Beach Resort Wastewater Reclamation Facility Expansion Project (a)AuthorizationThe Secretary, in cooperation with Hawaii Water Service Company, Waikoloa, Hawaii, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,475,000.. (b)Project implementationIn carrying out sections 1642 through 1648 of the Reclamation Wastewater and Groundwater Study and Facilities Act, and the sections added to such Act by subsection (a), the Secretary shall enter into individual agreements with the Western Recycled Water Coalition participating agencies to fund the projects, and shall include in such agreements a provision for the reimbursement of design, planning and construction costs, including those costs incurred prior to the enactment of this Act, subject to appropriations made available for the Federal share of the project under sections 1642 through 1648 of the Reclamation Wastewater and Groundwater Study and Facilities Act and the sections added to such Act by subsection (a).
 (c)Clerical amendmentsThe table of contents of the Reclamation Projects Authorization and Adjustment Act of 1992 (43 U.S.C. prec. 371) (as amended by section 512(a) of the Consolidated Natural Resources Act of 2008) is amended by adding at the end the following:
				
					
						Sec. 16__. Benicia Water Reuse Project.
						Sec. 16__. Bayfront Recycled Water Facility.
						Sec. 16__. Central Redwood City Recycled Water Project.
						Sec. 16__. Hayward Recycled Water Project Phase II.
						Sec. 16__. Ironhouse Sanitary District Recycled Water Project.
						Sec. 16__. King City Recycled Water Project.
						Sec. 16__. Mountain View Recycled Water System Expansion and Improvement.
						Sec. 16__. Palo Alto Enhanced Recycled Water Facility.
						Sec. 16__. Palo Alto Recycled Water Distribution Extension.
						Sec. 16__. Pure Water Monterey: A Groundwater Replenishment Project.
						Sec. 16__. South Santa Clara County Recycled Water Project.
						Sec. 16__. Waikoloa Beach Resort Wastewater Reclamation Facility Expansion Project..
			